JUDGE PETERS
delivered the opinion op the court.
The material question presented by this record is whether the County Court of Jefferson County had jurisdiction to grant letters of administration to Thomas H. Crawford on the estate of Thomas James, who died intestate at his residence in Memphis, Tenn.
Sec. 1, art. 2, chap. 37, Revised Statutes, provides that when any person shall die intestate, that oourt shall have jurisdiction to grant administration on his estate which would have had jurisdiction to grant a certificate of the probate of his will had he died testate.
Sec. 27, chap. 106, Revised Statutes, provides that wills shall be proved before and admitted to record by the county *11court of the county of the testator’s residence. If he had no known place of residence in this state, and land is devised, then in the county where the land, or the greater part thereof, lies; if no land is devised, then in the county where he died, or that wherein his estate, or the greater part thereof, shall lie, or where there may be any debt or demand owing to him.
It is conclusively shown that the intestate at the time of his death had demands owing him on one or more persons residing in Jefferson County, which, under the provisions of the statutes supra, gave the County Court of Jefferson County jurisdiction to grant the letters of administration to appellee Crawford; nor could that jurisdiction be defeated by the fact that those debtors had claims against the estate of decedent which might be set off against the amounts they owed. But whether they had any just demands against intestate, and such as could be set up by way of defense against the debts owing 1 by them, were questions to be ascertained and settled, which could not be done without the appointment and qualification of a personal representative; and the very fact that these questions might arise would seem to make it proper that the personal representative should be appointed in the county where the means for the just and proper settlement of these questions were most accessible; and that may have been the reason why the legislature conferred jurisdiction to grant letters of administration on the court of the county whei’e the intestate had any debt or demand due him. But the statute confers jurisdiction to grant administration on the court of the county in which the estate of the non-resident intestate dying out of this state, or the greater part thereof, shall lie. The word estate here evidently means real estate; and as it appears that the intestate owned valuable real estate in the county of Jefferson, and although it appears that he owned real estate in other counties in Kentucky, it is not alleged nor proved that the greater part of his real estate did not lie in Jefferson *12County. This court will presume, in the absence of allegation or proof to the contrary, in favor of the action of the county court.
Appellant’s response to the rule against him was therefore properly adjudged insufficient, and the judgment of the chancellor is affirmed.